Title: To Alexander Hamilton from Oliver Wolcott, Junior, 29 May 1793
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Treasury DepartmentComptroller’s Office May 29th. 1793.
Sir

I have the honor of communicating to you the information which has been received for the subscriptions to the loan payable in the principal and interest of certificates or notes issued by the respective States, and of the amount admitted on loan, under the Acts of August 4th. 1790 and May 8th. 1792





In certificates of the State of




New Hampshire




subscribed under the act of august 4: 1790
242,501.14



do May 8: 1792
40,094.37



Amount admitted on loan

282,595.51


Massachusetts




subscribed under the act of august 4: 1790
4,473,851.61



Amount admitted on loan

3,981,733.05


Rhode Island




subscribed under the act of august 4: 1790
344,262.78



Amount admitted on loan

200,000.  


Connecticut




subscribed under the act of august 4: 1790
1,446,463.16



do May 8: 1792
248,304.94



Amount admitted on loan

1,600,000.  


New York




subscribed under the act of august 4: 1790
1,107,580.58



do May 8: 1792
76,136.11



Amount admitted on loan

1,183,716.69


New Jersey




subscribed under the act of august 4: 1790
599,182.09



do May 8: 1792
96,033.53



Amount admitted on loan

695,215.62


Pennsylvania




subscribed under the act of august 4: 1790
674,675  



do May 8: 1792
103,308.48



Amount admitted on loan

777,983.48


Subscriptions were also made under the last-mentioned act, of certificates of this State, commonly called New Loan certificates to the amount of sixty five thousand two hundred and ten dollars & twenty eight cents, in principal and interest, which however will not be admitted on loan.





Delaware




subscribed under the act of august 4: 1790
53,305.64



do May 8: 1792
5,857.54



Amount admitted on loan

59,163.18



Maryland




subscribed under the act of august 4: 1790
302,524  



do May 8: 1792
214,968.  



Amount admitted on loan

517,492  


Virginia




subscribed under the act of august 4: 1790
2,552,570.88



No statement has been received of the amount subscribed under the act of May 8: 1792, one however will be shortly transmitted by the Commissioner. The delay has been occasioned by the subscription of certificates which had been reissued from the Treasury of the State, the admission of which to the loan is not yet determined.





North Carolina




subscribed under the act of august 4: 1790
1,686,563.18



do  May 8: 1792
107,233.22



Amount admitted on loan

1,793,796.40


South Carolina




subscribed under the act of august 4: 1790
4,634,578.52



The Commissioner has not yet transmitted a Statement of the amount admitted on loan, but it is presumed that the sum assumed has been admitted.


Georgia




subscribed under the act of august 4: 1790
220,140.33



do May 8: 1792
25,890.40



Amount admitted on loan

246,030.73


Enclosed are the certificates of the Commissioners of loans for the States of New Hampshire, Massachusetts, Connecticut, New York, New Jersey, Pennsylvania, Delaware, Maryland, North Carolina & Georgia of the amount subscribed and admitted on loan in their offices, from which the above statement is formed. The amount subscribed and admitted on loan in the State of Rhode Island is taken from the account of the Commissioner, settled at the Treasury. The subscriptions in the States of Virginia, & South Carolina, are ascertained from communications made by the Commissioners at the close of the year 1791, and the beginning of the year 1792, copies of which are also enclosed.
You will likewise receive herewith a copy of a letter of the 27th. instant from the Register of the Treasury, & a statement therein referred to, relative to a credit claimed by the State of Pennsylvania—
The auditor of the Treasury is causing an examination to be made in his office, whether any further information remains to be given, of charge account or credits in favour of any of the States. The result of the examination will be communicated to you.
I have the honr. to be with the greatest respect   Sir etc

The Hon. A. H., Esq.Secy Treasy

